Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: The title is not descriptive of the claimed invention. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the nonce term “unit” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the nonce term “unit” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-10 recite or incorporate the nonce term “unit”, which being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  That is, while claims 1-10 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the specification provides no clear limits on the physical embodiment, which may include non-transitory media including a disembodied computer program.  As the claims are directed to an apparatus but may be interpreted to encompass disembodied computer program, the scope of the claims is unclear.  Appropriate correction is required.
Claims 2 and 12 recite that “the feature that relates to the plan is expressed by a magnitude of a possibility of each estimation candidate process being a correct answer”.  In it unclear what would qualify as a correct answer when there is no related question. That is, every piece of data is a correct answer when the question is undefined, and it is unclear how this phrase limits the scope of the claim. Appropriate correction is required.

Claims 5 and 15 recite “from an estimation result for which an estimation accuracy of the process estimation apparatus is equal to or greater than a predetermined value” and it is unclear how this phrase relates to the remainder of those claims. That is, it is unclear if the estimation result is intended to be the “the progress information” or “information relating to one or a combination of processes”, or if other terms are missing from the claims as written.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 11 recites “accepting progress information of each process configuring a plan that is generated in advance; deciding an importance/urgency of each process that configures the plan that is generated in advance; and deciding a method of calculating a feature related to a plan in accordance with the accepted progress 
“Process Management” is considered to be mental process because the steps of claim 11 can be fully performed in the human mind. Methods which can be performed entirely in the human mind are the types of methods that embody the “basic tools of scientific and technological work” that are free to all men and reserved exclusively to none." Gottschalk v., 409 U.S. 63, 67, 93 S.Ct. 253, 34 L.Ed.2d 273 (1972).
This judicial exception is not integrated into a practical application. In particular, claim 11 recites no additional elements. Other claims such as claim 1, however, recites the following additional element(s): a progress information accepting unit, an importance/urgency decision unit, and a calculation method decision unit. These additional elements are interpreted under section 112(f) in view of the nonce terms, as noted above.  The additional elements individually or in combination do not integrate the exception into a practical application. That is, in view of the similar 
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 11 includes no additional elements. The related independent claims recite nonce terms that, at best, are merely being used to apply the abstract idea to a general computer environment, and describe no improvement to computer technology. Accordingly, claim 11 is ineligible.
Claims 1 and 20 are parallel in nature to claim 11. Accordingly claims 1 and 20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Dependent claims 2-10 and 12-19 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claims 2 and 12 further limits the abstract idea of “Process Management” by introducing the element of the feature that relates to the plan is expressed by a magnitude of a possibility of each estimation candidate process being a correct answer, which is calculated based on plan information, the magnitude of the possibility is decided from any type of a distribution over a time axis, and the distribution is decided in accordance with the progress information and the importance/urgency, which does not include an improvement to another technology or technical 
Dependent claims 3 and 13 further limits the abstract idea of “Process Management” by introducing the element of it is determined whether each process configuring the plan is included in a critical path in a prior plan, and decides the importance/urgency of each process in accordance with a result of the determination, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 3 and 13 are also non-statutory subject matter.
Dependent claims 4 and 14 further limits the abstract idea of “Process Management” by introducing the element of when progress is delayed, it is determined that the importance/urgency is high when a delayed process is included in the critical path in the prior plan, and when progress is delayed, it is also determined that the importance/urgency is high when the delayed process is not included in the critical path in the prior plan but will enter the critical path when, in a delayed situation, work continues in line with a work time period planned in advance, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 4 and 14 are also non-statutory subject matter.
Dependent claims 5 and 15 further limits the abstract idea of “Process Management” by introducing the element of from an estimation result for which an estimation accuracy of the process estimation apparatus is equal to or greater than a predetermined value, information relating to one or a combination of processes that are delayed, are ahead of schedule, are being performed in 
Dependent claims 6 and 16 further limits the abstract idea of “Process Management” by introducing the element of in accordance with the progress information and the importance/urgency, the method of calculating the feature related to the plan is decided based on a statistic of actual result information stored, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 6 and 16 are also non-statutory subject matter.
Dependent claims 7 and 17 further limits the abstract idea of “Process Management” by introducing the element of the method of calculating the feature related to the plan is decided by reflecting that, when progress is delayed, a work time period of a process having a high importance/urgency may be shorter than previously scheduled, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 7 and 17 are also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea of “Process Management” by introducing the element of a table configured to store information on an average and standard deviation of a unit work time period of each process used when generating a plan, wherein, when progress is 
Dependent claims 9 and 18 further limits the abstract idea of “Process Management” by introducing the element of displaying at least one of the plan generated in advance and a work result of a worker for which estimation is performed, in a format that enables identification of which method of calculating decided has been used to generate a feature related to a plan generated in advance for each time, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 9 and 18 are also non-statutory subject matter.
Dependent claims 10 and 19 further limits the abstract idea of “Process Management” by introducing the element of, if it is decided to calculate a feature value based on a virtual plan that is re-generated virtually by expanding or contracting an envisioned unit work time period relating to at least some of processes that configure the plan generated in advance, the virtual plan is also caused to be displayed, or the plan generated in advance in a format in which a difference from the virtual plan can be understood is caused to be displayed, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular 
Dependent claims 2-10 and 12-19 are not integrated into a practical application. The dependent claims recite the additional elements with nonce terms that are interpreted under section 112(f) in view of the nonce terms, as noted above.  The additional elements individually or in combination do not integrate the exception into a practical application. That is, the additional elements amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional element does no more than generally link the use of a judicial exception to a general computer technological environment or field of use (see MPEP 2106.05(h)). Dependent claims 2-10 and 12-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims recite nonce terms that, at best, are merely being used to apply the abstract idea to a general computer environment, and describe no improvement to computer technology. Accordingly, dependent claims 2-10 and 12-19 are ineligible.
	 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 11-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0364674 to Macatangay.

a progress information accepting unit configured to accept progress information of each process configuring a plan that is generated in advance (paragraph [0023], “Project planning and initial establishment of the tasks may also be optimized through the additional critical task and resource information resulting in reduced memory and processor burden during the initial phases of project planning.”; paragraph [0028], “The project management application 110 may visualize the tasks employing a grid of columns reflecting the state of a given task (e.g., not started, in progress, ready for testing signoff, completed, etc.) and rows representing aggregations of tasks (summary tasks, or “stories”).”); 
an importance/urgency decision unit configured to decide an importance/urgency of each process that configures the plan that is generated in advance (paragraph [0005], “A subset of the tasks to be categorized as mission-critical tasks may be detected. Resources associated with the mission-critical tasks may be determined. The project management application may evaluate the resources associated with the mission-critical tasks to determine if the resources meet predefined qualifications for the mission-critical tasks.”); and 
a calculation method decision unit configured to decide a method of calculating a feature related to a plan in accordance with the progress information accepted by the progress information accepting unit and the importance/urgency decided by the importance/urgency decision unit (paragraph [0030], “The project management application 110 may detect a subset of the tasks to be categorized as mission-critical tasks and may determine the resources associated with the mission-critical tasks. The stakeholder 112 may also be allowed to allocate the resources associated with the tasks in a manual, automated, or semi-automated manner. The project management application 110 may evaluate the resources associated with the mission-critical tasks to determine if the resources meet predefined qualifications for the mission-critical tasks.”).

With regards to claims 2 and 12, Macatangay teaches the feature that relates to the plan is expressed by a magnitude of a possibility of each estimation candidate process being a correct answer, which is calculated based on plan information, the magnitude of the possibility is decided from any type of a distribution over a time axis (Fig. 3, paragraph [0033], “The projects are a linear time period in which tasks 206, resources, and project data 204 may be assigned and related to each other.”), and the calculation method decision unit decides the distribution in accordance with the progress information and the importance/urgency (paragraph [0047], “Some or all of the displayed elements on the project management interface 302 may be actionable. For example, the project management application may provide links to controls associated with setting parameters and/or modification parameters of the tasks 355. In some examples, the links may be associated with modifying view settings of the project on the project management interface 302. In some examples, a timeline 362 may be present on the project management application. The timeline may display a time and/or a date based temporal reference for the progress of the tasks displayed.”).

With regards to claims 3 and 13, Macatangay teaches 
the importance/urgency decision unit determines whether each process configuring the plan is included in a critical path in a prior plan (paragraph [0055], “In some examples, the project management application may compute a threshold to determine if the resources 410 meet the predefined qualifications for the mission-critical tasks. The predefined qualifications may include certifications to complete the mission-critical tasks and a prior history of completing the mission-critical tasks, among others.”), and 
decides the importance/urgency of each process in accordance with a result of the determination (paragraph [0055], “In some examples, the project management application may 

With regards to claims 4 and 14, Macatangay teaches 
when progress is delayed, the importance/urgency decision unit determines that the importance/urgency is high when a delayed process is included in the critical path in the prior plan, and when progress is delayed (paragraph [0057], “The project management application, in other examples, may detect a delay in a performance of one of the mission-critical tasks (i.e. the second task 404 or the fourth task 405). The project management application may mark the milestone 412 associated with the tasks as the failure.”), 
the importance/urgency decision unit also determines that the importance/urgency is high when the delayed process is not included in the critical path in the prior plan but will enter the critical path when, in a delayed situation, work continues in line with a work time period planned in advance (claim interpreted as noted above to not require both determinations).

With regards to claims 5 and 15, Macatangay teaches
from an estimation result for which an estimation accuracy of the process estimation apparatus is equal to or greater than a predetermined value (paragraph [0081], “In examples, the project management application may compute a threshold to determine if the resources meet the predefined qualifications for the mission-critical tasks.”), the progress information accepting unit accepts, as the progress information, information relating to one or a combination of processes that are delayed, are ahead of schedule, or are being performed in a sequence different from planned, or are being simultaneously being performed in parallel (paragraph [0087], “The stakeholder-defined criteria may include a type of the mission-critical tasks, a time period for performing the mission-

With regards to claims 9 and 18, Macatangay teaches
a display unit configured to display at least one of the plan generated in advance and a work result of a worker for which estimation is performed by the process estimation apparatus (paragraph [0015], “The project management application may distinguish information associated with the mission-critical tasks by a textual scheme, a graphical scheme, an audio scheme, an animation scheme, a coloring scheme, a highlighting scheme, and a shading scheme, among others. The information may be displayed as a presentation of the mission-critical tasks on a project management interface of a display device.”), 
wherein the display unit displays in a format that enables identification of which method of calculating decided by the calculation method decision unit has been used to generate a feature related to a plan generated in advance for each time (paragraph [0029], “In some examples, the information, the tasks, and the resources may be displayed as a presentation on a project management interface 108 of the computing device 106. Furthermore, conventional and intrinsic project management fields, such as a percentage complete, may be used for automatic placement of specific tasks into appropriate columns on the project management interface 108. In some examples, the project management application 110 may enable the stakeholder 112 to create critical path schedules for the tasks.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0364674 to Macatangay as applied to claims 1-5, 9, 11-15, 18 and 20 above, in view of U.S. Patent Application Publication No. 2014/0236651 to Sherer et al.
With regards to claims 6 and 16, Macatangay teaches
a storage unit configured to store past actual result information (paragraph [0088], “The predefined qualifications may include certifications to complete the mission-critical tasks and/or a prior history of completing the mission-critical tasks.”), but fails to explicitly teach calculating the feature related to the plan based on a statistic of actual result information.  However Sherer et al. teaches:
in accordance with the progress information and the importance/urgency, the calculation method decision unit decides the method of calculating the feature related to the plan based on a statistic of actual result information stored by a storage unit (paragraph [0041], “Even further, the process-related information may include task durations for the respective tasks to produce internal products of the process. The task duration may be represented in any of a number of different manners, such as by a single estimated value, some combination of multiple estimated values or a statistical quantity. In one example, task duration may be represented by a probability distribution.”).
This part of Sherer et al. is applicable to the system of Macatangay as they both share characteristics and capabilities, namely, they are directed to process planning. It would have been .	

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0364674 to Macatangay as applied to claims 1-5, 9, 11-15, 18 and 20 above, in view of U.S. Patent No. 5442561 to Yoshizawa.
With regards to claims 7 and 17, Macatangay fails to explicitly teach, but Yoshizawa et al. teaches: the calculation method decision unit decides the method of calculating the feature related to the plan by reflecting that, when progress is delayed, a work time period of a process having a high importance/urgency may be shorter than previously scheduled (Col. 15, lines 13-25, “Using the information received and whole machine-related information previously stored in the inner memory machine, the host computing machine 46 executes a schedule for the whole system for normally producing lots on which delay in the process progress has been observed, or a schedule in accordance with the objective of production, and displays the executed schedule on the display machine”).
This part of Yoshizawa is applicable to the system of Macatangay as they both share characteristics and capabilities, namely, they are directed to process planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Macatangay to include the statistical calculations as taught by Yoshizawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been .	

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0364674 to Macatangay as applied to claims 1-5, 9, 11-15, 18 and 20 above, in view of U.S. Patent Application Publication No. 2014/0068356 to Watanabe.
With regards to claim 8, Macatangay fails to explicitly teach, but Watanabe teaches
a table configured to store information on an average and standard deviation of a unit work time period of each process used when generating a plan (Fig. 4, paragraph [0057], “Here, the data structure of the monitoring table 363 will be described with reference to FIG. 4. FIG. 4 is a diagram of an exemplary data structure of the monitoring table according to the second embodiment. As illustrated in FIG. 4, the monitoring table 363 stores an average interval 363b, a standard deviation 363c, a latest message 363d, and a last elapsed time 363e in association with individual message types 363a.”), 
wherein, when progress is delayed, the calculation method decision unit decides the method of calculating the feature related to the plan by reflecting that a work time period of, among processes having a high importance/urgency, a process having a large standard deviation of the unit work time period may be shorter than previously scheduled (paragraph [0057], “In the case where the occurrence interval is out of the certain range, this case is sorted into the case where a message is generated in a time period shorter than a normal time period and the case where a message supposed to be generated is not generated or the case where a message is generated after a time period longer than a normal time period.”).
This part of Watanabe is applicable to the system of Macatangay as they both share characteristics and capabilities, namely, they are directed to process planning. It would have been .	

Claim 10 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0364674 to Macatangay as applied to claims 1-5, 9, 11-15, 18 and 20 above, in view of U.S. Patent Application Publication No. 2017/0323403 to Johnson et al.
With regards to claims 10 and 19, Macatangay fails to explicitly teach, but Johnson et al. teaches
if the calculation method decision unit decides to calculate a feature value based on a virtual plan generated virtually by expanding or contracting an envisioned unit work time period relating to at least some of processes that configure the plan generated in advance (paragraph [0081], “For example, managing operations, control, and maintenance work scope so that the useful life segment 146 is at a desired reliability probability 160 at a certain time 105 is probabilistically accomplished. This control accounts for the historical path 157 up to the present time 161 and calculate the physical states of the tracked and managed subsystems of digital twin state estimation 141, 142 and then be simulated through candidate operating scenarios 130, 140, 143 to a future time 163 at which point the control system is seeking to achieve a physical state of the entire asset or one or more of its subsystems or parts of digital twin 142 to be at a specified damage, life or efficiency or reliability state 115 at that time 158.”), 
the display unit also displays a virtual plan, or displays the plan generated in advance in a format in which a difference from the virtual plan can be understood (Fig. 1F, paragraph [0081]).
.	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0149164 to Yumbe discusses a system for calculation cost of work and deciding if reorganization of the work schedule is needed or not.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629